November 4, 1921. The opinion of the Court was delivered by
This is an appeal from a decree of Judge Peurifoy. The action was for foreclosure of two mortgages. The defendants interposed a number of defenses. The exceptions are 11 in number. Exceptions 1, 2, 3, 4, 5, 6, and 7 are overruled. The appellants have failed to convince this Court that the concurring findings of master and Circuit Court are against the preponderance of the evidence.
The question to be determined, as to whether Addie Matthews owns the property in fee simple as found by the *Page 87 
Circuit Court, or whether, as appellants contend, she has an estate for life only, and that the infant defendants, the children of Addie, are remaindermen. The deed of Amzi August, made in October, 1882, is an absolute deed, and must govern; it was duly witnessed, signed, delivered, probated, and recorded. Dower was renounced thereon; it was a perfect deed. It reserves a life estate in grantor and wife, and creates a life estate in the children, remainder in fee in the grand-children. It is a contingent remainder; the fee only remained in the grantor until the contingency happened, to wit, the birth of a grand-child or grand-children, in any view of the case. The deed of 1908 was void, under the case of Rutledge v. Fishburne, 66 S.C. 155;44 S.E., 564; 97 Am. St. Rep., 757. Addie did not own the fee, but only an estate for life, and her children are the remaindermen; and at her death own the land in fee, so the exceptions raising these questions, 8 and 9, are sustained. All other exceptions are overruled.
Judgment modified.